    Case: 3:20-cv-00495-TMR Doc #: 1 Filed: 12/14/20 Page: 1 of 14 PAGEID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION (Dayton)

 MICHAEL P. HOLLOBAUGH Sr.                        )       CASE NO.
 5543 Route 46                                    )
 Smethport, PA 16749                              )       JUDGE:
                                                  )
                               Plaintiff,         )
                                                  )
                       v.                         )       COMPLAINT FOR DAMAGES
                                                  )       AND INJUNCTIVE RELIEF
 POHL TRANSPORTATION, INC.                        )
 9297 McGreevey Rd.                               )       JURY DEMAND ENDORSED
 Versailles, OH 45380                             )       HEREIN
                                                  )
        Serve also:                               )
        POHL TRANSPORTATION, INC.                 )
        c/o Harold J Pohl (Stat. Agent)           )
        9437 McGreevey Rd.                        )
        Versailles, Ohio 45380                    )
                                                  )
                               Defendant.         )
                                                  )

       Plaintiff Michael P. Hollobaugh Sr., by and through undersigned counsel, as his Complaint

against the Defendant, states and avers the following:

                                            PARTIES

   1. Hollobaugh is a resident of the city of Smethport, McKean County, state of Pennsylvania.

   2. Defendant POHL TRANSPORTATION, INC. (“Pohl”) is a domestic company that

       conducts business throughout Ohio.

   3. The events that give rise to the claims for relief in this Complaint occurred at Pohl’s

       location at 9297 McGreevey Rd., Versailles, OH 45380 and the areas Pohl serves.

   4. Pohl is, and was at all times hereinafter mentioned, Hollobaugh’s employer within the

       meaning of the Family First Coronavirus Response Act (“FFCRA”) 29 U.S.C. § 2620 et
 Case: 3:20-cv-00495-TMR Doc #: 1 Filed: 12/14/20 Page: 2 of 14 PAGEID #: 2




   seq., the Americans with Disability Act (“ADA”) 42 U.S.C. § 12101, and R.C. §

   4112.01(A)(2).

                             JURISDICTION & VENUE

5. This court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 in that Hollobaugh

   is alleging a federal law claim under the FFCRA and the ADA.

6. This Court has supplemental jurisdiction over Hollobaugh’s state law claims pursuant to

   28 U.S.C. § 1367, as Hollobaugh’s state law claims are so closely related to his federal law

   claims that they form part of the same case or controversy under Article III of the United

   States Constitution.

7. Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

8. Within 180 days of the conduct alleged below, Hollobaugh filed a Charge of

   Discrimination with the Equal Employment Opportunity Commission (“EEOC”, Charge

   No. 473-2020-01391) against Defendants (“EEOC Charge”).

9. On or about September 22, 2020 the EEOC issued and mailed a Dismissal and Notice of

   Rights letter to Hollobaugh regarding the EEOC Charge.

10. Hollobaugh received the Dismissal and Notice of Rights from the EEOC in accordance

   with 42 U.S.C. § 2000e-5(f)(1), which has been attached hereto as Plaintiff's Exhibit 1.

11. Hollobaugh has filed this Complaint on or before the 90-day deadline set forth in the

   Dismissal and Notice of Rights.

12. Hollobaugh has properly exhausted all administrative remedies pursuant to 29 C.F.R. §

   1614.407(b).

                                          FACTS

13. Hollobaugh is a former employee of Pohl.



                                            .2
 Case: 3:20-cv-00495-TMR Doc #: 1 Filed: 12/14/20 Page: 3 of 14 PAGEID #: 3




14. At all times noted herein, Hollobaugh was fully qualified for and could fully perform the

   essential functions of his job, with or without a reasonable accommodation.

15. Hollobaugh worked for Pohl as an over-the-road truck driver from on or about December

   9, 2019 until Pohl terminated Hollobaugh’s employment on or about March 31, 2020,

   without reason cited.

16. Hollobaugh is in a protected class for disability due to his diabetes, PTSD, and depression.

   He gave notice of his disabilities to Pohl at the time of his hire.

17. Additionally, Hollobaugh is also in a protected class for disability by association due to his

   wife’s colon cancer. He also gave notice of his wife’s disability during his employment.

18. Hollobaugh’s early employment was generally positive, or at least without significant

   issue.

19. Things changed for Hollobaugh, however, in or around March 2020 when the COVID-19

   pandemic hit the United States and the state of Ohio set out Stay-at-Home orders due it.

20. In or around early 2020, Hollobaugh had to take off multiple days due to his wife’s

   disability. He maintained constant communication with Pohl via Megan (LNU, dispatcher)

   about his absences.

21. Despite Hollobaugh’s notice to Pohl of the medical reasons for his absences, his job was

   threatened repeatedly for “abusing the company” by Brian Pohl (owner) for taking the time

   off for his wife’s disability. Brian Pohl also said that, because Hollobaugh was missing

   work for his wife’s disability, that he was “not a truck driver.”

22. The negative comments by Brian Pohl about Hollobaugh’s time off because of his wife’s

   disability were stated in a conference call on or about March 22, 2020. Similar comments

   were made around that same time as well.



                                              .3
 Case: 3:20-cv-00495-TMR Doc #: 1 Filed: 12/14/20 Page: 4 of 14 PAGEID #: 4




23. On or about March 29, 2020, Hollobaugh spoke with Angie Deeter (head of safety).

24. In the conversation, Hollobaugh gave additional notice of his and his wife disabilities and

   stated his safety concerns of being given driving routes into areas with high COVID-19

   infection rates. This was a protected complaint about workplace safety and a request to

   engage in the interactive process for reasonable accommodations.

25. Deeter told Hollobaugh in response that if he did not drive as demanded, he would be fired.

   This was yet another threat against his job due to his disability protected class and a refusal

   to engage in the interactive process.

26. Additionally, Hollobaugh also complained about mold in Pohl’s semitrucks both verbally

   an in writing via email. These were also protected complaints of unsafe working conditions.

27. Hollobaugh spoke with his doctor and provided a doctor’s note to Pohl taking Hollobaugh

   off work until June 1, 2020 due to the pandemic. He provided this note in or around late

   March 2020.

28. On or about April 6, 2020, Rick (LNU, VP) teleconferenced Hollobaugh and said that the

   doctor’s note prevented him from ever driving again. This was outright false, the limitation

   was that Hollobaugh should not continue driving until it was safe to do so because of the

   pandemic and Hollobaugh told Rick (LNU) the same.

29. Rick (LNU) ignored the response and told Hollobaugh to clean out his truck and that

   someone would pick it up.

30. Hollobaugh was picked up a few days later by a coworker but was never allowed to drive

   again for Pohl.




                                             .4
 Case: 3:20-cv-00495-TMR Doc #: 1 Filed: 12/14/20 Page: 5 of 14 PAGEID #: 5




31. Pohl cut off Hollobaugh’s benefits (including his and his family’s medical insurance) on

   or about March 31, 2020 but did not give him notice at that time. This constituted his

   termination, but he was not aware of it until he went to pick up prescriptions.

32. Notably, the United States passed the FFCRA into law or around March 2020. It became

   effective beginning on April 1, 2020, one day after Hollobaugh’s effective termination.

33. Pohl is a covered employer under the FFCRA.

34. Hollobaugh would have been an eligible employee under the FFCRA due to his and his

   wife’s disabilities and his length of employment.

35. Despite that Hollobaugh would have been entitled to leave under the FFCRA, Pohl

   terminated his employment the day before the law went into effect.

36. Pohl’s act of terminating Hollobaugh’s employment the day before the FFCRA went into

   effect was done with the intent of interfering with his FFCRA rights.

37. Pohl violated the FFCRA by interfering with Hollobaugh’s FFCRA rights.

38. Defendant’s termination of Hollobaugh was an adverse employment action against him.

39. Defendant’s purported reason (or lack thereof) for Hollobaugh’s termination is pretextual.

40. Defendant actually terminated Hollobaugh’s employment discriminatorily against his

   and/or his wife’s disabilities, in retaliation for his complaints of workplace safety, to avoid

   engaging in the interactive process of finding Hollobaugh a reasonable accommodation,

   and/or to interfere with his FFCRA rights.

41. As a result of Defendant’s acts and omissions above, Hollobaugh has suffered damages.

  COUNT I: WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY

42. Hollobaugh restates each and every prior paragraph of this Complaint, as if it were fully

   restated herein.



                                             .5
  Case: 3:20-cv-00495-TMR Doc #: 1 Filed: 12/14/20 Page: 6 of 14 PAGEID #: 6




 43. A clear public policy exists and is manifested in Ohio statutes, including R.C. § 4101.11

    and/or § 4101.12, and/or administrative regulations, or in the common law, in favor of

    providing workers with a healthy and safe work environment, and against terminating an

    employee based on complaints of unsafe working conditions.

 44. As set forth above, Hollobaugh repeatedly made oral and written reports to Pohl not only

    about his disparate treatment, but also about the unethical, unlawful, and/or policy-

    violating behavior that was going on there, including unsafe working conditions caused by

    COVID-19 and mold in his truck.

 45. Defendant’s termination of Hollobaugh’s employment jeopardizes these public policies.

 46. Defendant’s termination of Hollobaugh’s employment was motivated by conduct related

    to these public policies.

 47. Defendant had no overriding business justification for terminating Hollobaugh’s

    employment.

 48. As a direct and proximate result of Defendant’s conduct, Hollobaugh suffered and will

    continue to suffer damages.


COUNT II: DISABILITY DISCRIMINATION IN VIOLATION OF R.C. § 4112, et seq.

 49. Hollobaugh restates each and every prior paragraph of this Complaint, as if it were fully

    restated herein.

 50. Hollobaugh is in a protected class for his and his wife’s disabilities (described supra).

 51. Defendant had notice of Hollobaugh’s disabilities.

 52. During his employment with Defendants, Hollobaugh was subjected to threats of dismissal

    from his superiors based on his and his wife’s disabilities.




                                              .6
 Case: 3:20-cv-00495-TMR Doc #: 1 Filed: 12/14/20 Page: 7 of 14 PAGEID #: 7




53. Defendants knew or should have known of the threats against Hollobaugh because the

   owner, Brian Pohl, was the individual making the threats.

54. Defendant’s termination of Hollobaugh’s employment was an adverse employment action

   against him.

55. Defendant’s purported reason (or lack thereof) for Hollobaugh’s termination was

   pretextual.

56. R.C. § 4112 et seq. provides that it is an unlawful discriminatory practice for an employer

   to discriminate against an employee on the basis of the employee’s disability.

57. Defendant treated Hollobaugh differently than other similarly situated employees based

   upon his disability.

58. Defendant violated R.C. § 4112.02 and R.C. § 4112.99 by treating Hollobaugh differently

   from other similarly situated employees outside his protected class.

59. Defendant violated R.C. § 4112.02 and R.C. § 4112.99 by applying their employment

   policies in a disparate manner based on Hollobaugh’s disability.

60. Defendant violated R.C. § 4112.02 and R.C. § 4112.99 by applying their disciplinary

   policies in a disparate manner based on Hollobaugh’s disability.

61. Defendant violated R.C. § 4112.02 and R.C. § 4112.99 by terminating Hollobaugh’s

   employment because of his disability.

62. Hollobaugh incurred emotional distress damages as a result of Defendant’s conduct

   described herein.

63. As a direct and proximate result of Defendant’s acts and omissions, Hollobaugh has

   suffered and will continue to suffer damages.




                                            .7
 Case: 3:20-cv-00495-TMR Doc #: 1 Filed: 12/14/20 Page: 8 of 14 PAGEID #: 8




   COUNT III: DISABILITY DISCRIMINATION IN VIOLATION OF THE ADA


64. Hollobaugh restates each and every prior paragraph of this Complaint, as if it were fully

   restated herein.

65. Hollobaugh is in a protected class for his disabilities (discussed supra).

66. Defendant had notice of Hollobaugh’s disabilities. Alternatively, Defendant perceived

   Hollobaugh as disabled.

67. The ADA provides that it is an unlawful discriminatory practice for an employer to

   discriminate against an employee on the basis of the employee’s disability.

68. During his employment with Defendants, Hollobaugh was subjected to threats of dismissal

   from his superiors based on his and his wife’s disabilities.

69. Defendants knew or should have known of the threats against Hollobaugh because the

   owner, Brian Pohl, was the individual making the threats.

70. Defendant’s termination of Hollobaugh’s employment was an adverse employment action

   against him.

71. Defendant’s purported reason (or lack thereof) for Hollobaugh’s termination was

   pretextual.

72. The ADA provides that it is an unlawful discriminatory practice for an employer to

   discriminate against an employee on the basis of the employee’s disability.

73. Defendant treated Hollobaugh differently than other similarly situated employees based

   upon his disability.

74. Defendant violated the ADA by treating Hollobaugh differently from other similarly

   situated employees outside his protected class.




                                             .8
 Case: 3:20-cv-00495-TMR Doc #: 1 Filed: 12/14/20 Page: 9 of 14 PAGEID #: 9




75. Defendant violated the ADA by applying their employment policies in a disparate manner

   based on Hollobaugh’s disability.

76. Defendant violated the ADA by applying their disciplinary policies in a disparate manner

   based on Hollobaugh’s disability.

77. Defendant violated the ADA by terminating Hollobaugh’s employment because of his

   disability.

78. Hollobaugh incurred emotional distress damages as a result of Defendant’s conduct

   described herein.

79. As a direct and proximate result of Defendant’s acts and omissions, Hollobaugh has

   suffered and will continue to suffer damages.

                          COUNT IV: FAILURE TO ACCOMMODATE

80. Hollobaugh restates each and every prior paragraph of this complaint, as if it were fully

   restated herein.

81. Hollobaugh informed Defendant of his and his wife’s disabling condition(s).

82. Hollobaugh requested accommodations from Defendant to assist with his disabilities.

83. Hollobaugh’s requested accommodations were reasonable.

84. There was an available accommodation that would have been effective and would have not

   posed an undue hardship to Defendant.

85. Defendant failed to engage in the interactive process of determining whether Hollobaugh

   needed an accommodation.

86. Defendant failed to provide an accommodation.

87. Defendant violated R.C. §4112.02 and the ADA by failing to engage Hollobaugh in the

   interactive process.



                                           .9
Case: 3:20-cv-00495-TMR Doc #: 1 Filed: 12/14/20 Page: 10 of 14 PAGEID #: 10




88. Defendant violated R.C. §4112.02 and the ADA by failing to provide Hollobaugh a

   reasonable accommodation.

89. As a direct and proximate result of Defendant’s conduct, Hollobaugh suffered and will

   continue to suffer damages, including economic, emotional distress and physical sickness

   damages.


     COUNT V: WRONGFUL TERMINATION AGAINST PUBLIC POLICY
90. Hollobaugh restates each and every prior paragraph of this Complaint, as if it were fully

   restated herein.

91. A clear public policy exists and is manifested in Ohio statutes and/or administrative

   regulations, or in the common law, against terminating an employee to avoid that employee

   becoming eligible for FFCRA leave.

92. In Sutton v. Tomco Machine, the Ohio Supreme Court noted “we recognize a common-law

   tort claim for wrongful discharge in violation of public policy when an injured employee

   suffers retaliatory employment action after an injury but before she or she files, institutes,

   or pursues a workers’ compensation claim.” (Sutton v. Tomco Machine, 129 Ohio. St. 3d

   153, 163 (2011)).

93. This law should be extended to include the recognition of a common-law tort claim for

   wrongful discharge in violation of public policy when an employee with serious health

   conditions pursuant to the FFCRA suffers preventative employment action after learning

   of that employee’s serious health conditions but before he becomes eligible for FFCRA.

94. Defendant terminated Hollobaugh’s employment.

95. Defendant’s purported reason (or lack thereof) for Hollobaugh’s termination was

   pretextual.



                                            .10
Case: 3:20-cv-00495-TMR Doc #: 1 Filed: 12/14/20 Page: 11 of 14 PAGEID #: 11




96. Defendant actually terminated Hollobaugh’s employment to prevent an FFCRA claim.

97. Defendant’s termination of Hollobaugh jeopardizes these public policies.

98. Defendant’s termination of Hollobaugh was motivated by conduct related to these public

   policies.

99. Defendant had no overriding business justification for terminating Hollobaugh.

100.         As a direct and proximate result of Defendant’s conduct, Hollobaugh has suffered

   and will continue to suffer damages, including economic, emotional distress and physical

   sickness damages.

        COUNT VI: UNLAWFUL INTERFERENCE WITH FFCRA RIGHTS

101.         Hollobaugh restates each and every prior paragraph of this Complaint, as if it were

   fully restated herein.

102.         Pursuant to the FFCRA, covered employers are required to provide employees job-

   protected paid leave for qualified medical and family situations related to the COVID-19

   pandemic.

103.         Pohl is a covered employer under the FFCRA.

104.         Hollobaugh was an employee eligible for FFCRA due to his and his wife’s severe

   health conditions (described supra) and high-risk status related to the pandemic and due to

   the duration of his employment.

105.         Pohl terminated Hollobaugh’s employment the day before the FFCRA went into

   effect.

106.         Pohl intentionally terminated Hollobaugh’s employment before the effective date

   of the FFCRA in order to interfere with his FFCRA rights.




                                             .11
Case: 3:20-cv-00495-TMR Doc #: 1 Filed: 12/14/20 Page: 12 of 14 PAGEID #: 12




107.         During his employment with Pohl, Hollobaugh was unable to receive FFCRA

   benefits for his and his wife’s disabilities because of Pohl’s interference with his FFCRA

   rights.

108.         Defendant unlawfully interfered with Hollobaugh’s exercise of his rights under the

   FFCRA in violation the FFCRA.

109.         Defendant’s refusal to provide Hollobaugh with information pertaining to FFCRA

   leave and/or permit Hollobaugh to take FFCRA leave violated and interfered with his

   FFCRA rights.

110.         As a direct and proximate result of Defendant’s conduct, Hollobaugh suffered and

   will continue to suffer damages.

111.         As a direct and proximate result of Defendant’s conduct, Hollobaugh is entitled to

   all damages provided for in the FFCRA.

                                 DEMAND FOR RELIEF

WHEREFORE, Hollobaugh demands from Defendant the following:

   a) Issue a permanent injunction:

          i.    Requiring Defendant to abolish discrimination, harassment, and retaliation;

         ii.    Requiring allocation of significant funding and trained staff to implement all

                changes within two years;

        iii.    Requiring removal or demotion of all supervisors who have engaged in

                discrimination, harassment, or retaliation, and failed to meet their legal

                responsibility to promptly investigate complaints and/or take effective action to

                stop and deter prohibited personnel practices against employees;




                                             .12
Case: 3:20-cv-00495-TMR Doc #: 1 Filed: 12/14/20 Page: 13 of 14 PAGEID #: 13




       iv.        Creating a process for the prompt investigation of discrimination, harassment,

                  or retaliation complaints; and

        v.        Requiring mandatory and effective training for all employees and supervisors

                  on discrimination, harassment, and retaliation issues, investigations, and

                  appropriate corrective actions;

   b) Issue an order requiring Defendant to expunge his personnel file of all negative

      documentation;

   c) An award against Defendant for compensatory and monetary damages to compensate

      Hollobaugh for physical injury, physical sickness, lost wages, emotional distress, and

      other consequential damages, in an amount in excess of $25,000 per claim to be proven

      at trial;

   d) An award of punitive damages against Defendant in an amount in excess of $25,000;

   e) An award of reasonable attorneys’ fees and non-taxable costs for Hollobaugh’s claims

      as allowable under law;

   f) An award of the taxable costs of this action; and

   g) An award of such other relief as this Court may deem necessary and proper.




                                               .13
   Case: 3:20-cv-00495-TMR Doc #: 1 Filed: 12/14/20 Page: 14 of 14 PAGEID #: 14




                                                  Respectfully submitted,

                                                  /s/ Matthew G. Bruce_______
                                                  Matthew Bruce (0083769)
                                                          Trial Attorney
                                                  Evan R. McFarland (0096953)
                                                  THE SPITZ LAW FIRM
                                                  Spectrum Office Tower
                                                  11260 Chester Road, Suite 825
                                                  Cincinnati, OH 45246
                                                  Phone: (216) 291-0244 x173
                                                  Fax: (216) 291-5744
                                                  Email: Matthew.Bruce@SpitzLawFirm.com
                                                  Email: Evan.McFarland@SpitzLawFirm.com

                                                  Attorneys for Plaintiff Michael Hollobaugh




                                    JURY DEMAND

Plaintiff Michael P. Hollobaugh Sr. demands a trial by jury by the maximum number of jurors

permitted.


                                                  /s/ Matthew G. Bruce_______
                                                  Matthew Bruce (0083769)




                                            .14
